DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 05/18/2021 regarding claims 1-19 is fully considered. Of the above claims, claims 2 and 11 have been canceled; claims 1, 3, 4, 8-10, 12, 13 and 15-19 have been amended.
Allowable Subject Matter
Claims 1, 3-10 and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1 and 3-9 is the inclusion of the limitations of an image recording apparatus for printing an image on a printing medium that include one or more hardware processors coupled to the recording head and the memory, the one or more processors being configured to: determine, for each of the plurality of nozzles, whether a position of the corresponding nozzle is a position to eject ink; determine whether a successive ejection operation is necessary for a nozzle out of the plurality of nozzles, whose position is determined as the position to eject ink; and control the recording head so that ink to be is successively ejected at the position to eject ink at a successive ejection frequency from the nozzle that is determined to have the necessity of the successive ejection operation, wherein the one or more hardware processors determine that the successive ejection operation is necessary in a case that a number of times of ejection of ink from the nozzle, whose position is the position to 
The primary reason for allowance of claims 10 and 12-18 is the inclusion of method steps of an image recording method implemented by a computer provided in an image recording apparatus for printing an image on a printing medium by ejecting ink from a plurality of nozzles that include first determining, for each of the plurality of nozzles, whether a position of the corresponding nozzle is a position to eject ink; second determining whether a successive ejection operation is necessary for a nozzle out of the plurality of nozzles, whose position is determined as the position to eject ink; and controlling the recording head so that ink is successively ejected at the position to eject ink at a successive ejection frequency from the nozzle that is determined to have the necessity of the successive ejection operation, wherein the second determining determines that the successive ejection operation is necessary in a case that a number of times of ejection of ink from the nozzle, whose position is the position to eject ink, is smaller than a predetermined threshold. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claim 19 is the inclusion of the limitations of a non-transitory computer-readable recording medium storing a computer executable program that include determine, for each of a plurality of nozzles of a recording head of an image recording apparatus in which the computer is provided, whether a position of the corresponding nozzle is a position to eject ink; determine whether a successive .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





14 August 2021
/KENDRICK X LIU/Examiner, Art Unit 2853   

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853